SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1065
KA 12-00433
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CHRISTIAN J. FORD, DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Melchor E.
Castro, A.J.), rendered May 6, 2011. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of robbery in the first degree (Penal Law § 160.15
[3]), defendant contends that County Court abused its discretion in
denying his request for youthful offender status. We reject that
contention. Although defendant acted merely as a driver for his
codefendants, one of whom attacked the victim with a baseball bat and
fractured the victim’s wrist, he admitted during the plea colloquy to
having advanced knowledge of his codefendants’ intent to rob the
victim. Despite that admission, during his presentence investigation
defendant asserted that he was “suffering the consequences of a crime
he had no part in.” We note, in addition, that defendant’s guilty
plea also covered an indictment charging him with a similar, unrelated
crime that he allegedly committed the next day. For those reasons,
the probation officer who compiled the presentence report determined
that defendant failed to accept responsibility for the crime herein
and concluded that defendant’s prognosis for lawful behavior is poor.
In light of the above, we conclude that the relevant factors support
the court’s determination denying defendant’s request for youthful
offender status (see People v Gibson, 89 AD3d 1514, 1516, lv denied 18
NY3d 924; see generally People v Amir W., 107 AD3d 1639, 1640).

     To the extent   that defendant contends that the court erred in
failing to address   on the record the factors it considered in making
its determination,   we note that, although CPL 720.20 requires the
court to determine   on the record whether an eligible youth is a
                                 -2-                          1065
                                                         KA 12-00433

youthful offender (see People v Rudolph, 21 NY3d 497, 499), the
statute does not require the court to state on the record the reasons
underlying its determination.




Entered:   November 18, 2016                    Frances E. Cafarell
                                                Clerk of the Court